t c memo united_states tax_court jason r henderson petitioner v commissioner of internal revenue respondent docket no 19178-02l filed date jason r henderson pro_se lynette mayfield and caroline r krivacka for respondent memorandum findings_of_fact and opinion goeke judge this case arises from respondent’s issuance of a notice_of_determination concerning collection action s under sec_6320 and or for petitioner’s taxable_year the sole issue for decision is whether respondent’s determination to proceed with collection of petitioner’s assessed tax_liability was an abuse_of_discretion because petitioner has not raised any relevant issues relating to the unpaid tax or the proposed levy we hold that it was not an abuse_of_discretion for respondent to determine to proceed with collection findings_of_fact on date petitioner and his wife filed a joint federal_income_tax return for on the return petitioner reported his total income as zero and his total_tax as zero on date respondent issued petitioner a notice_of_deficiency for determining a deficiency of dollar_figure petitioner did not petition this court with respect to the notice_of_deficiency on date respondent assessed the deficiency along with additions to tax and interest on date respondent sent petitioner a final notice-- notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 with respect to petitioner’s income_tax_liability for on date petitioner submitted a form request for a collection_due_process_hearing to the internal_revenue_service office of appeals requesting a hearing under section hearing although petitioner and his wife filed a joint tax_return for her liability is not at issue in this proceeding unless otherwise indicated all section references are to the internal_revenue_code as amended on august and date respondent’s appeals officer sent letters to petitioner attempting to schedule a hearing the letters notified petitioner that the hearing could be held in person by telephone or through written correspondence in letters to the appeals officer dated september and date petitioner requested an in- person hearing but stated that he would not be available until date on date the appeals officer sent petitioner a letter stating that because of scheduling conflicts a determination would be made on the basis of the administrative case file and the information petitioner had previously provided throughout his correspondence with petitioner the appeals officer also invited petitioner to submit additional information petitioner did not submit any additional information on date the appeals officer issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the issuance of the notice_of_intent_to_levy on date petitioner timely filed a petition with this court at the time petitioner filed his petition he resided in north little rock arkansas petitioner currently resides in cabot arkansas petitioner’s year was dismissed for lack of jurisdiction opinion a hearing issue petitioner’s only argument at trial was that he did not receive a proper hearing petitioner was given an opportunity at trial and on brief to raise any issues that he might have raised at a hearing such as spousal defenses collection alternatives and challenges to the appropriateness of the collection action pursuant to sec_6330 petitioner did not raise any of these issues at trial and he failed to file a posttrial brief with the court petitioner presented various arguments in his form and his petition but all of these arguments are based on legal propositions that this court has previously rejected petitioner has not raised any relevant issues and has not shown that he would raise relevant issues at a hearing consequently even if we were to find that petitioner did not receive a hearing the applicable law would not compel us to hold in his favor see 117_tc_183 therefore we find it unnecessary to address the issue of whether petitioner received a hearing instead we will briefly address each of the arguments petitioner raised in his request for a hearing and in his petition b procedural challenges petitioner claims that he may challenge his underlying liability because he did not receive a valid notice_of_deficiency for petitioner admits that he received the notice_of_deficiency issued to him for but contends that it is invalid because it was not signed by the secretary and no delegation_order was provided to him upon request we reject petitioner’s argument the secretary’s authority to issue notices of deficiency was delegated to the service_center directors del ord rev date sec_301_6212-1 sec_301 b proced admin regs see also 118_tc_162 the notice_of_deficiency petitioner received was signed by the memphis service_center director sec_6212 which requires the secretary to issue notices of deficiency does not require that respondent provide petitioner a copy of the delegation_order see nestor v commissioner supra pincite therefore we conclude that petitioner did receive a valid notice_of_deficiency for sec_6330 provides that a taxpayer may challenge the existence or amount of his underlying tax_liability if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability because petitioner received a notice_of_deficiency for he may not challenge his underlying tax_liability for that year in a hearing or in this court see id petitioner next argues that the assessment against him was invalid because he did not file a return showing any_tax due this argument is without merit and has been rejected in the past by this court see nestor v commissioner supra pincite the appeals officer provided petitioner with a copy of form_4340 certificate of assessments payments and other specified matters a computer-generated transcript of petitioner’s account absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 is presumptive evidence that a tax has been validly assessed 115_tc_35 petitioner has not shown or even alleged any irregularities in respondent’s assessment procedures that would cast doubt on the accuracy of the form_4340 or the validity of the assessment sec_6203 requires the secretary to provide a record of assessment to a taxpayer upon the taxpayer’s request petitioner claims that the form_4340 provided to him was invalid because it was unsigned however a signed form_4340 for petitioner’s account is part of the record before us and was provided to petitioner before trial the delivery of a signed form_4340 before trial is sufficient to satisfy the requirement of sec_6203 that the secretary provide a record of assessment to the taxpayer upon request nestor v commissioner supra pincite therefore respondent has fulfilled the requirements of sec_6203 petitioner next argues that the appeals officer was required by sec_6330 to provide him with verification from the secretary that the requirements of any applicable law or administrative procedures were met sec_6330 requires the appeals officer to obtain such verification but it does not require the appeals officer to provide the verification to the taxpayer nestor v commissioner supra pincite sec_301_6330-1 proced admin regs as stated above the appeals officer did review form_4340 for petitioner’s account this was sufficient to fulfill the requirement of sec_6330 nestor v commissioner supra pincite petitioner next contends that he did not receive a notice_and_demand for payment for as required by sec_6303 however the form_4340 reviewed by the appeals officer showed that a notice of balance due was sent to petitioner on date and that a notice_of_intent_to_levy was sent to petitioner on date each of these notices fulfills the notice_and_demand for payment requirement of sec_6303 standifird v commissioner tcmemo_2002_245 affd 72_fedappx_729 9th cir see also tornichio v commissioner tcmemo_2002_291 c sec_6673 penalty at trial respondent orally moved that the court impose a penalty under sec_6673 sec_6673 authorizes this court to impose a penalty on a taxpayer who has instituted or maintained a proceeding primarily for delay or whose position is frivolous or groundless we gave petitioner an opportunity to raise legitimate arguments and to abandon his specious legal position but he chose not to pursue this opportunity since petitioner failed to raise any meaningful arguments we conclude that he instituted and maintained this proceeding primarily for delay we shall impose a penalty of dollar_figure d conclusion petitioner was given an opportunity to raise relevant issues at trial and on brief he did not raise any relevant issues at trial and did not file a posttrial brief with the court because petitioner has not shown that he would have raised any relevant issues at a hearing we conclude that it is unnecessary to decide whether he received a hearing accordingly we hold that respondent’s determination to proceed with collection was not an abuse_of_discretion an order and decision will be entered for respondent
